United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Havertown, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-982
Issued: January 7, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 22, 2007 appellant timely appealed the February 20, 2007 merit decision of
the Office of Workers’ Compensation Programs granting him a schedule award for a 12 percent
impairment of the left lower extremity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the
Board has jurisdiction over the merits of the schedule award.
ISSUE
The issue is whether appellant has more than 12 percent impairment of the left lower
extremity.
FACTUAL HISTORY
This is the third appeal to the Board in this case. On September 26, 2006 the Board
remanded the case to the Office for reconstruction of the record and appropriate development, in
order to obtain a copy of a November 2005 decision referenced by the Office in its most recent
merit decision.1 In a September 25, 2007 decision, the Board reversed the Office’s January 12,
1

Docket No. 06-775 (issued September 26, 2006).

2007 decision, which reduced appellant’s compensation benefits pursuant to 5 U.S.C. § 8115.2
The facts and the law in those cases are incorporated herein by reference. This appeal concerns
the Office’s February 20, 2007 decision granting appellant a schedule award for a 12 percent
impairment of the left lower extremity.
On February 27, 2002 appellant, a 29-year-old mail carrier, filed a traumatic injury claim,
alleging that he sustained an injury to his lower back while lifting a mail tray. The Office
accepted his claim for aggravation of a herniated lumbar disc. Appellant subsequently
underwent a lumbar laminectomy and was placed on the periodic rolls.
The record contains an August 9, 2006 report from Dr. Richard Levenberg, a Boardcertified orthopedic surgeon, who examined appellant on that date, following a laminectomy for
foot drop. He noted obvious atrophy in the left lower extremity and indicated that appellant had
chronic pain and radiculopathy. In an accompanying work capacity evaluation, Dr. Levenberg
stated that appellant had no strength in the left leg. On August 29, 2006 he stated that appellant
had reached maximum medical improvement and reiterated his opinion that appellant’s
requirements of sedentary employment were permanent. On January 4, 2007 appellant requested
a schedule award.
Appellant submitted a report dated November 16, 2006 from Dr. George L. Rodriguez, a
Board-certified physiatrist, who reviewed the history of injury and provided findings on
examination of appellant. Dr. Rodriquez noted radiating pain and weakness in the left lower
extremity. He opined that appellant’s conditions of herniated nucleus pulpous at L3-4, L4-5 and
L5-S1 with multiple surgical procedures, lumbar radiculopathy at L5 and S1, degenerative disc
disease and Les Planus (left) were secondary to the work-related injury of February 27, 2002 and
that appellant reached maximum medical improvement on July 31, 2004. Dr. Rodriquez opined
that appellant had a 34 percent left leg impairment based on motor impairment of the entire
sciatic nerve and the peroneal nerve, according to the fifth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides). He found
that appellant had motor nerve impairment to the upper sciatic nerve and the tibial nerve and
provided a rating utilizing Tables 16-11 and 17-37 and Figure 17-9, as well as the Combined
Values Chart in the A.M.A., Guides. Under Table 16-11 on page 484, appellant’s motor
impairment of the upper sciatic and tibial nerves would be classified as a Grade 3 motor deficit,
which he stated corresponded to a 60 percent motor deficit. The maximum motor impairment of
the sciatic nerve was 75 percent and the maximum motor impairment of the peroneal nerve was
42 percent under Table 17-37 on page 552. Finding that the maximum deficit was 57 percent, he
utilized the Combined Values Chart on page 604 to find that the combined left lower extremity
impairment was 34 percent impairment.
In a January 11, 2007 report, a district medical adviser rejected Dr. Rodriguez’
impairment rating, stating that it was inappropriately based on the sciatic peroneal and tibial
nerves, rather than specific nerve roots, namely L4 and 5 on the left side, which were the only
nerve roots involved in appellant’s case. Utilizing Dr. Levenberg’s August 9, 2006 report and
the results of Dr. Rodriguez’ examination, the adviser recommended that appellant be awarded a
schedule award for 12 percent permanent impairment to his left leg. Under Table 15-18, page
2

Docket No. 07-786 (issued September 25, 2007).

2

424, entitled “Unilateral Spinal Nerve Root Impairment Affecting the Lower Extremity,” the
Office medical adviser found that the maximum loss for an impairment to the L5 nerve root was
five percent due to sensory deficit or pain and the maximum loss for an impairment to the S1
nerve root was five percent due to sensory deficit or pain. He also found that the maximum
rating for an impaired S1 nerve root due to loss of power was 20 percent. Under Table 15-15 on
page 424, a Grade 4 sensory loss of 25 percent multiplied by the 5 percent maximum sensory
loss of the L5 nerve root resulted in a 1.25 sensory loss for the L5 nerve root, rounded off to 1
percent. A Grade 4 sensory loss of 25 percent multiplied by the 5 percent maximum sensory loss
of the S1 nerve root resulted in a 1.25 sensory loss for the S1 nerve root, rounded off to 1
percent. Under Table 15-16 on page 424, a Grade 3 motor loss for plantar flexion (which is S1
nerve root) equated to a 50 percent motor deficit which, when multiplied by an S1 maximum
motor impairment of 20 percent, yielded a 10 percent impairment for the S1 nerve root. The
medical adviser determined that the one percent impairment rating for sensory loss of the L5
nerve root and the one percent rating for sensory loss of the S1 nerve root could be added, rather
than combined, as they were from the same table, resulting in a two percent rating for sensory
loss. The Office medical adviser then combined the 10 percent S1 impairment due to motor
deficit and loss of power with the 2 percent sensory impairment, pursuant to the A.M.A., Guides’
Combined Values Chart at page 604 and concluded that appellant had a total left lower extremity
impairment of 12 percent. He opined that the date of maximum medical improvement was
November 16, 2006.
On February 20, 2007 the Office awarded appellant a schedule award for a 12 percent
impairment of his left lower extremity, finding that the date of maximum medical improvement
was November 16, 2006. The award was for the period November 16, 2006 to July 15, 2007.
The order reflected that appellant’s compensation payments received for the period
November 16, 2006 to February 17, 2007, in the gross amount of $4,515.80, would be deducted
from his first schedule award payment.
On appeal, appellant’s representative requested that payment of the schedule award be
deferred until such time as appellant was no longer entitled to receive compensation benefits. He
stated that it was “patently unfair” that the amount of the schedule award must be reduced by
loss of wage-earning capacity payments, contending that to do so was to reduce the value of the
award.
LEGAL PRECEDENT
Under section 8107 of the Federal Employees’ Compensation Act3 and section 10.404 of
the implementing federal regulations,4 schedule awards are payable for permanent impairment of
specified body members, functions or organs. The Act, however, does not specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice under the law for all claimants, good administrative practice necessitates the use of
a single set of tables so that there may be uniform standards applicable to all claimants. The

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

3

A.M.A., Guides5 has been adopted by the Office and the Board has concurred in such adoption,
as an appropriate standard for evaluating schedule losses.
No schedule award is payable for a member, function or organ of the body not specified
in the Act or in the implementing regulations.6 As neither the Act nor its regulations provide for
the payment of a schedule award for the permanent loss of use of the back or the body as a
whole, no claimant is entitled to such a schedule award.7 The Board notes that section
8109(19) specifically excludes the back from the definition of organ.8 However, a claimant may
be entitled to a schedule award for permanent impairment to an upper or lower extremity even
though the cause of the impairment originated in the neck, shoulders or spine.9
Office procedures indicate that referral to an Office medical adviser is appropriate when a
detailed description of the impairment from a physician is obtained.10
ANALYSIS
The Board finds that appellant has not established that he has more than a 12 percent left
lower extremity impairment. Therefore, the Office’s February 20, 2007 schedule award will be
affirmed.
The Office based appellant’s schedule award on the January 11, 2007 report of its Office
medical adviser. The medical adviser indicated that, based on the findings contained in the
reports of Drs. Levenberg and Rodriguez, appellant had both sensory and motor impairments
stemming from his accepted work-related conditions. He then applied Dr. Rodriguez’ findings
to the provisions of the A.M.A., Guides pertaining to impairments due to spinal nerve root
impairments affecting the lower extremity under Tables 15-15 and 15-18 and opined that
appellant had a 12 percent left lower extremity impairment.11 Dr. Rodriguez calculated an
impairment rating based on impairment of the sciatic and the peroneal nerves. However, as the
medical adviser concluded, the sciatic nerve was not involved. Therefore, an impairment rating
based on the sciatic peroneal and tibial nerves, rather than specific nerve roots, was inappropriate
in this case. As appellant’s accepted conditions pertain to various nerve roots, namely L4-5 and
L5-S1, the Office medical adviser’s rationale for not using Dr. Rodriguez’ impairment rating is
supported by the record. Additionally, Dr. Rodriguez did not fully explain and the Board is
unable to determine, how he made his impairment rating under the A.M.A., Guides.
5

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

6

See Joseph Lawrence, Jr., supra note 5; James J. Hjort, 45 ECAB 595 (1994); Leisa D. Vassar, 40 ECAB
1287 (1989).
7

Thomas J. Engelhart, 50 ECAB 319 (1999).

8

5 U.S.C. § 8107; see also Phyllis F. Cundiff, 52 ECAB 439 (2001); Jay K. Tomokiyo, 51 ECAB 361 (2000).

9

5 U.S.C. § 8109(c).

10

Thomas J. Engelhart, supra note 7.

11

See Thomas J. Fragale, 55 ECAB 619 (2004). Federal (FECA) Procedure Manual, Part 2 -- Claims, Evaluation
of Schedule Awards, Chapter 2.808.6(d) (August 2002).

4

The Board finds that the Office medical adviser presented a well-rationalized explanation
of the manner in which he calculated appellant’s impairment rating. He properly referred to and
applied the appropriate tables and figures in the A.M.A., Guides.12 Pursuant to Table 15-18,
page 424, he correctly found that the maximum loss for an impairment to the L5 nerve root was
5 percent due to sensory deficit or pain; the maximum loss for an impairment to the S1 nerve
root was 5 percent due to sensory deficit or pain; and that the maximum rating for an impaired
S1 nerve root due to loss of power was 20 percent.13 Under Table 15-15 on page 424, a Grade 4
sensory loss of 25 percent, multiplied by the 5 percent maximum sensory loss of the L5 nerve
root, resulted in a 1.25 percent sensory loss for L5 nerve root, rounded off to 1 percent.14 A
Grade 4 sensory loss of 25 percent, multiplied by the 5 percent maximum sensory loss of the S1
nerve root, resulted in a 1.25 percent sensory loss for the S1 nerve root, rounded off to 1
percent.15 Under Table 15-16 on page 424, a Grade 3 motor loss for plantar flexion (which is S1
nerve root) equated to a 50 percent motor deficit, which, when multiplied by an S1 maximum
motor impairment of 20 percent, yielded a 10 percent impairment for the S1 nerve root.16 The
medical adviser correctly determined that the 1 percent impairment rating for sensory loss of the
L5 nerve root and the 1 percent rating for sensory loss of the S1 nerve root could be added, rather
than combined, as they were from the same table, resulting in a 2 percent rating for sensory loss.
He then properly referred to the Combined Values Chart at page 604 and combined the 10
percent S1 impairment due to motor deficit and loss of power with the 2 percent sensory
impairment and concluded that appellant had a total left lower extremity impairment of 12
percent.17
The Board also finds that the medical adviser properly concluded that the date of
maximum medical improvement (MMI) was November 16, 2006, the date of Dr. Rodriguez’
examination. Dr. Rodriguez stated that July 31, 2004 was the date of MMI. However, the Board
has noted a reluctance to find a date of maximum medical improvement which is retroactive to
the award, as retroactive awards often result in payment of less compensation benefits. The
Board, therefore, requires persuasive proof of maximum medical improvement in the selection of

12

See A.M.A., Guides 423, § 15.12, Nerve Root and/or Spinal Cord, which describes the method to be used for
evaluation of impairment due to sensory and motor loss of the extremities. The nerves involved are first identified.
Then, under Tables 15-15 and 15-16, the extent of any sensory and/or motor loss due to nerve impairment is to be
determined, to be followed by determination of maximum impairment due to nerve dysfunction in Table 15-17 for
the upper extremity and Table 15-18 for the lower extremity. The severity of the sensory or motor deficit is to be
multiplied by the maximum value of the relevant nerve. Id.
13

A.M.A., Guides 424, Table 15-18.

14

A.M.A., Guides 424, Table 15-15. Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards,
Chapter, 3.700.3.b. (October 1990) (the policy of the Office is to round the calculated percentage of impairment to
the nearest whole point).
15

Id.

16

A.M.A., Guides 424, Table 15-16.

17

A.M.A., Guides 604. The A.M.A., Guides states that, if there is both sensory and motor impairment of a nerve
root, the impairment percents are combined using the Combined Values Chart on page 604. A.M.A., Guides 423.

5

a retroactive date of maximum medical improvement.18 No evidence has been submitted to
support a retroactive date.19
The January 11, 2007 impairment rating provided by the Office medical adviser
conforms to the A.M.A., Guides and his finding constitutes the weight of the medical evidence.
He provided a well-rationalized explanation as to why an impairment rating based on nerve
roots, as opposed to nerves, was provided. Appellant has not submitted probative medical
evidence to establish that he has greater than a 12 percent impairment of the left lower
extremity.20

18

The determination of whether MMI has been reached is based on the probative medical evidence of record and
is usually considered to be the date of the evaluation by the attending physician which is accepted as definitive by
the Office. J.C., 58 ECAB ___ (Docket No. 06-1018, issued January 10, 2007); D.R., 57 ECAB ___ (Docket No.
06-668, issued August 22, 2006); James E. Earle, 51 ECAB 567 (2000). Mark A. Holloway, 55 ECAB 321,
325 (2004).
19

The Board notes that neither the Act nor its implementing regulations provides for deferral of a schedule award
until such time as a claimant is no longer entitled to receive compensation benefits, as requested by appellant’s
representative. With respect to benefits under the Act, the Board has held that “an employee cannot [con]currently
receive compensation under a schedule award and compensation for disability for work.” James E. Earle, supra
note 18; Andrew B. Poe, 27 ECAB 510 (1976). It is well established that the period covered by a schedule award
commences on the date that the employee reaches maximum medical improvement from the residuals of the
employment injury. Id. 5 U.S.C. § 8116(a) prohibits the receipt of dual benefits but would not prohibit an employee
from receiving a schedule award at the same time he or she was receiving retirement benefits. The Board notes that
appellant’s rights under section 8116(a) were not violated, as he was not entitled to retirement benefits during the
period of his schedule award.

6

CONCLUSION
The Board finds that appellant has not established that he has more than a 12 percent left
lower extremity impairment.
ORDER
IT IS HEREBY ORDERED THAT the February 20, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 7, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

